Name: 2004/99/EC: Commission Decision of 29 January 2004 on a Community financial contribution for the evaluation of methods to detect processed animal proteins in feedingstuffs (notified under document number C(2004) 131)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  health;  processed agricultural produce;  agricultural activity;  foodstuff
 Date Published: 2004-02-03

 Avis juridique important|32004D00992004/99/EC: Commission Decision of 29 January 2004 on a Community financial contribution for the evaluation of methods to detect processed animal proteins in feedingstuffs (notified under document number C(2004) 131) Official Journal L 029 , 03/02/2004 P. 0017 - 0018Commission Decisionof 29 January 2004on a Community financial contribution for the evaluation of methods to detect processed animal proteins in feedingstuffs(notified under document number C(2004) 131)(2004/99/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1) and in particular Article 19 and Article 20 thereof,Whereas:(1) In accordance with Decision 90/424/EEC the Community is to undertake the scientific measures necessary for the development of Community veterinary legislation.(2) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (TSEs)(2) prohibits the feeding of animal protein to farmed animals, with the exception of certain animal proteins.(3) The prohibition to use ruminant proteins in the feeding of ruminants is a key element to prevent the transmission of TSEs to ruminants. Therefore, the proper implementation of such prohibition should be strictly controlled by the analysis of feedingstuffs.(4) Proteins derived from non-ruminants have not been implicated in TSE cases, and there is no scientific evidence pointing at the involvement of non-ruminant protein in TSE transmission. It has however proved necessary to ban the use of non-ruminant in feed for control reasons. In particular, analytical methods to differentiate ruminant from non-ruminant proteins in feed are not available.(5) Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption(3) prohibits the feeding to an animal of a processed animal protein derived from the bodies or parts of bodies of animals of the same species.(6) The use of non-ruminant proteins in feedingstuffs under the conditions laid down in Regulation (EC) No 1774/2002 can only be reconsidered if validated methods to differentiate these proteins from ruminant proteins become available.(7) An intercomparison study for the determination of processed animal proteins in feedingstuffs was carried out in 2003 by the Institute for Reference Materials and Measurements of the Joint Research Centre (IRMM-JRC). The study demonstrated that the variation in the application of the microscopic tests, and possibly the limited expertise of some analysts, resulted in significant differences in the sensitivity, specificity and accuracy of the only official method currently available. In addition, the study indicated good perspectives for the validation of alternative methods.(8) Based on this study and in order to harmonise and improve the determination of processed animal proteins, a proposal is currently discussed specifying and improving the microscopic method. This proposal also foresees the approval of alternative species-specific methods once they are validated.(9) Against this background, it is necessary to monitor the efficacy of laboratories carrying out microscopic tests, in particular in acceding countries, and to screen alternative methods when they become available.(10) The measures provided for in this Decision are necessary for the development of Community veterinary legislation and should, therefore, qualify for a financial contribution from the Community.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Commission shall ensure that for a period of 12 months at least the following tasks regarding the evaluation of methods to detect processed animal proteins in feedingstuffs are carried out:(a) a proficiency test on the detection of animal constituents in feedingstuffs;(b) pre-validation studies on relevant analytical methods for detecting animal constituents in feedingstuffs, depending on the progress of the development of such methods;Article 2For the measures provided for in Article 1 the financial contribution by the Community shall not exceed EUR 60000.Article 3This Decision shall apply from 1 January 2004.Article 4This Decision is addressed to the Member States.Done at Brussels, 29 January 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Council Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p.1).(2) OJ L 147, 31.5.2001, p. 1. Regulation as last amended by Regulation (EC) No 1915/2003 (OJ L 283, 31.10.2003, p. 29).(3) OJ L 273, 10.10.2002, p. 1. Regulation as amended by Regulation (EC) No 808/2003 (OJ L 117, 13.5.2003, p. 10).